Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 37-63 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Claims 37-49 are allowable because none of the prior art discloses a method of evaluating a solid fraction of a target pharmaceutical sample by means of a solid fraction sensor,  the method comprising: determining a capacitance between the first and second conductor elements; and converting the determined capacitance together with information about a composition and about a thickness of a reference pharmaceutical sample into a solid fraction of the target pharmaceutical sample, wherein the information about the composition comprises permittivity and a corresponding solid fraction ratio of the reference pharmaceutical sample, and in the combination as claimed in claim 37. 
Claims 50-63 are allowable because none of the prior art discloses a solid fraction sensor,  comprising: a first conductor element; a second conductor element; and a controller adapted to determine a capacitance of a target pharmaceutical sample, wherein the controller comprises calibration data of a reference pharmaceutical sample, the calibration data comprises composition data and thickness data of the reference pharmaceutical sample comprising permittivity and a corresponding solid fraction ratio of the reference pharmaceutical sample; the controller is adapted to convert the calibration data and the determined capacitance into solid fraction data of the target pharmaceutical sample, and in the combination as claimed in claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867